OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    £?A?0Bi1ic3|°«y&£IT0L STATION' AUSTIN, TEXAS 78711
               OFFICIAL BUSINESS                               U.S. POSTAGE» PITNEY BOWES
               STATE OF TEXAS
               PENALTY FOR
               PRIVATE USE
                                                               ZIP 78701
                                                               02 W
10/13/2015                                                     00014016030CT     19 2015

WALDRUP, DEWAYNE LEE                          p2445±F               WR-59,615-13
On this day, the application fern             i^of Habeas Corpus has been received
and presented to the Court
                                                                         Abel Acosta, Clerk

                             DEWAYNE LEE WALDRUP,


                         ^HOO oeeovv^rvV-              Ave
    tN*                 ;L--,W+H-rA            -77575